FLETCHER, Judge
(concurring in the result):
The critical issue contested at this court-martial was whether appellant had sexual intercourse with the alleged victim without her consent. Article 120(a), Uniform Code of Military Justice, 10 U.S.C. § 920(a). The burden was on the Government to show that the alleged victim did not consent and she reasonably manifested her resistance to appellant. See para. 199a, Manual for Courts-Martial, United States, 1969 (Revised edition). The reasonableness of her manifestations of resistance was to be evaluated by the members in terms of “her age, her strength, and the surrounding circumstances.” United States v. Henderson, 4 U.S.C.M.A. 268, 273, 15 C.M.R. 268, 273 (1954).
The Government in this case offered testimony from the prosecutrix that she did not consent to this act of sexual intercourse with appellant; and that she communicated this fact to appellant by screams of protestation, by attempts to escape from appellant’s barracks room, and finally by physical struggle. Private May, her companion during the alleged incident, corroborated her account of this resistance.
On cross-examination of the prosecutrix, the defense elicited testimony concerning her conduct prior to the alleged rape which was inconsistent with her testimony of lack of consent. Para. 153b (2)(c), Manual, supra. In particular, she admitted that she was walking on base without an escort looking for a place to stay that night. She also stated that she met for the first time Private May and played pool with him and *366other people she did not know. Additionally, she noted that they later met appellant and Private Lewis and went to the former’s barracks room around 10:30 p.m. that night. She stated that she objected to appellant’s holding her hand while walking to this barracks room, but could not free herself from his grip. However, she admitted that she did not scream, break away, or alert military guards whom they encountered on the trip to the barracks. Finally, she offered testimony concerning her resistance in the barracks room which could indicate less than a maximum effort on her part.
Later in its ease in chief, the Government moved to introduce the expert testimony of Doctors Randall, Smith, and Groth on the alleged victim’s emotional and mental state of mind (para. 138e, Manual, supra) to demonstrate the reasonableness of her resistance to this attack. Para. 199a, Manual, supra. The defense objected, asserting that the evidentiary facts in this case speak for themselves.1 Para. 137, Manual, supra. The military judge admitted the evidence on the grounds asserted by the Government and the principal opinion affirms, broadly concluding that such expert testimony was relevant to the issue of lack of consent.
The absence of particularity in the principal opinion causes me to write separately in this case. I note first that the reasonableness of an alleged victim’s manifestations of resistance should be evaluated from the time she becomes aware of her assailant’s intentions. Doctors Randall and Smith testified that their professional evaluations of her mental and emotional condition led them to believe that she would place herself in “sexually compromising” situations without realizing it. This expert testimony could properly assist the triers of fact in determining when the alleged victim became aware of her plight and, accordingly, the reasonableness of the timing of her manifestations of resistance. Para. 199a, Manual, supra; see also para. 153b (2)(c), Manual, supra.
Doctors Randall and Smith also offered testimony first on cross-examination and then on redirect examination that it was possible but not probable that a person such as the alleged victim would falsely “cry ... rape.”2 Their conclusions indirectly reflected their opinions of the veracity of the prosecutrix in this matter based on their professional contact with her. These opinions were a relevant and proper subject for testimony from these witnesses. See United States v. Fields, 3 M.J. 27, 29 (C.M.A. 1977) (Fletcher, C.J., concurring in the result.) In view of the military judge’s instructions to the members on the proper use of expert testimony and the defense’s opening the door on this matter, no error occurred in the admission of this testimony.
Turning to the testimony of Dr. Groth, I disagree with the principal opinion’s assessment of its relevance. Earlier, during the cross-examination of other government witnesses, the defense had established that there was little, if any, evidence of physical trauma on the alleged victim’s body in this case. Standing alone and unexplained, this absence of evidence might create an inference that the alleged victim did not actively resist her assailant and furthermore consented to the act of sexual intercourse. See United States v. Henderson, supra at 273-74, 15 C.M.R. at 273-74.
Doctor Groth, based on his experience with sexual assault cases, testified that all rapes are not necessarily accompanied by physical injury. Moreover, accepting the facts as related by the alleged victim, he opined that this was the type of rape, psychologically speaking, which would not generally be accompanied by severe physical *367injury. His psychological classifications of rape were merely background for the members to understand his expert opinion concerning the meaning of the absence of physical trauma accompanying a rape. The absence of physical trauma and the inference of consent that may be drawn from it are clearly relevant matters in this case. See United States v. Henderson, supra.
Dr. Groth also offered his expert opinion on the effect of previous incestuous experiences as a child on a victim’s resistance to a subsequent sexual attack. He opined that such persons are less likely to resist their assailant except perhaps by some verbal strategy. See United States v. Salisbury, 7 M.J. 425 (C.M.A.1979). It is clear in the present case that the defense had earlier attempted to attack the alleged victim’s testimony by highlighting the feebleness of her resistance efforts. See para. 199a, Manual, supra. The Government responded to this attack by bolstering its witness’ testimony of non-consent by explaining her lack of more forceful resistance. See McCormick’s Handbook of the Law of Evidence, § 49 (E. Cleary, 2d ed. 1972); see also E. Inwinkelried, P. Giannelli, F. Gilligan, F. Lederer, Criminal Evidence 58-59 (1979). Such evidence was clearly admissible. See para. 153b (2)(c), Manual, supra.
In view of the relevance of this testimony and the other evidence of guilt, I do not perceive appellant was unfairly prejudiced by admission of the challenged evidence in this case.

. The Government’s expert testimony was not particularly relevant to any affirmative defense that the appellant might have raised that he honestly and reasonably made a mistake of fact in perceiving the alleged victim’s consent. See para. 154a (4), Manual for Courts-Martial, United States, 1969 (Revised edition), and United States v. Short, 4 U.S.C.M.A. 437, 16 C.M.R. 11 (1954). However, such a conclusion does not resolve the issue whether it was relevant evidence for the purpose for which it was offered by the Government or any other purpose in this case.


. See United States v. Dean, 9 U.S.C.M.A. 418, 26 C.M.R. 198 (1958).